lique Démocratique du Congo P
| rérnier feuillet

Istère des Affaires Foncières

Province de : La TSHOPO

ecti
er x Ville de
Division des il pure ps District HR
1 A vers AHASASAAAS,
RATES ANCI RARES Commune de : tee
Territoire "  Yshumas
Lotissement :  Yaholialll-
Usage Agricolé-

CONTRAT D'EMPHYTEOSE
N°bdg/e/Ts0,1/137 DU 20 / 09/4487
TERME DU BAIL DE VINGT-CINQ (25) ANS

Province

) La République Dé ( ARE 3
Treo mocratique du Congo représentée par Le Gouverneur dé
# S en vertu des pouvoirs qui lui 50nt conférés par l'Article 183 alinéa de la Loi
sci 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnancé ne 74-148 du 01
41 uillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

nt la personnalité avile a été

il deux ([.0. numéro 21 du 1”
CD/KIN/RCCM/14-B-557;
ro 1963 de l'Avenue Des
ntée par Son Directeur

ET :
S ET HUILERIES DU CONGO SA, do

133/2002 du trente octobre deux m
immatriculée äu numéro

La Société PLANTATION
reconnue par Décret N°
fovembre 2002, page 34) €?
Identification Nationale A01148Y, ayant 50h siège social au numé
Poids Lourds dans la Commune de Ja Gombe à Kinshasa, représe

Général, Monsieur Zephyrin LUYINDULA NUANISA,

près dénommé "L'EMPHYTEOTE", de seconde part,

1L À ETE CONVENU CE QUI SUIT :

cle 1 : La République concède au soussigné de seconde part, qui accepte un droit
"d'émphytéose sur Une parcelle de terre destinée à usage agricole, levage, d'une
_ superficie de Eee RAC ENS de LC SEP _%
_ située dans l& Territoire de Yañuma”  bortant le unéras se D
ni du plan cadastral et t représentées Sous Un liseré ve
à l'échelle de 1 à

3 dont les limites son t au
preñänt cours le 20/04/201
ale pour autant que \e

t aux obligations

un terme de 25 ans
elé pour une durée ég

à Ë \ \ à : a À À + :
ticle 2 : Le présent contrat est conclu pour
u conformémen

à l'expiration duquel il sera renouv
‘Feat terrain ait été mis en valeur et mainten
D: contractuelles et réglementaires de l'emphytéose ;

4 La redevance annuelle fixée conformément au tarif en vigue

» suivantes: +

ur et aux condition

,

Deuxième feuillet

prix de référence du terrain
Redevance annuelle
j#e année 20 % soi
o SOI ;
MT I © _ pc 1320600
30 % Soit :
‘4 ie FC 19-809,00 be
2ème année 40 % soit : __FC26 TVA LE OR ENT

em £ .
4eme année 45 % Soit : — FC 29.713,50

ème 2 :
sème année 50 0 SOIT : _Fc33.015,090

et par anticipation le

yables annuellement
ers de - TSHOPO | —

s rémunératoires sont pa
ble des Titres Immobili

redevance et taxe
Compta

er janvier de chaque année chez le
ans les Six mois et d'en

usion du présent
eetde maintenir

d'occuper le terrain concédé d
leur dans les dix-huit mois de la concl
u de poursuivre de façon ininterrompu

ment à la destination du terrain.

23: L'Emphytéote est tenu
commencer la mise en va
Contrat. l'Occupant est ten
la mise en valeur conformé

érées comme mise en valeur :

Seront consid
s sur Six dixièmes aù moins de leur surface per des cultures

a) Les terre
maraîchères où fourragères.

alimentaires,
moins de leur surface par \es

t au moins 100 plantes
dérés comme des
s en

dixièmes au
almiers, comprenañ

ers devant être consi
porairement et n'entreront pa

s fruitiers.

ertes SU SiX
fruitiers Où des p
et les papaÿ
t le sol que tem
ent des arbre

b) Les terres couv
plantations d'arbres
3 l'Hectare, les bananiers
plantes intercalaires n'occupanñ

ligne de compte lors du dénombrem
ace par des

ins de leur surf
l'Hectare, et

jx dixièmes au mo
arbres

res couvertes sur d
d'au moins 100

c) Les ter
plantations d'arbres de boisement à raison
pour les enrichissements de forêts et d'au moins 1.000 arbres Pal Hectare de
poisement en terrain découvert.
la densité minimum serë déterminée de

autres arbres et arbustes,
rvice de l'Agronomie.

_ Pour les
.. commun accord avec occupant et le 5€

++ 4 [] "
h "0 7 v

turels ayant subi une
n caractère intensif ;
tre l'érosion SUT

n dont le nombre
des

et les pâturages na
roprié à l'élevage

tégés .con
grai
pte des espèces,

par l'Occupant

manent et aPP
« si nécessaire et pro

bestiaux à l'élevage ou à l'en
vétérinaire En tenant COM

S dimatologiques:

| Les pâturages créés

f éhioration à effet per
est-à-dire drainés ou irrigué
: entretenus des
4 par le Service

des condition
s au moins de leur

es terres SUT lesquelles il aura été fait sur Six dixième
5 constructions et installations nécessaires 3 l'entreprise et
de la surveillance. Les poulaillers, les porcheries;
r les véhicules:

place en vue
garage pou

dipping-tancks destinés au bétail,

r doit être rationnelle et effectuée suivant |es règles de \a
Troisième et dernier feuillet

d) Les cult
ures sur le sol en décli
e ité À
RL MOULE lee à déclivité seront établies parallèlem
et tou eee eee ent aux courbes de
Es rises.

e) La mise e
n valeur des te
x rres a Sp NE
même : yant une inclin :
que le boisement dans un rayon de 75 m ee SSD NUE 0
urce.

f) Les conditi
itions de mis
e en valeur stipulé
ulé = ‘ £ 2
simultanément pour toute surface pulées ci-dessus joueront séparément ou

le 4 : L'Emphytéot
7 Feat Pie faculté de se libérer des charges de son droit par le
LL LE RRQ ANT à ns + aux conditions et selon les modalités prescrites Par les
e la Loi n° 73-021 du 20 juillet 1973 et de 5es mesures

d'exécution.
ain concédé sans

cle 5 : L
L'Emphytéote ne peut changer la destination du terr
oncédé le droit.

l'a isati AE
utorisation expresse, écrite et préalable de l'autorité qui a C
ute diligence auprès des Autorités

ation de bâtir et la

cle 6 : Il appartiendra à l'Emphytéote de faire to
e et sur les

compétentes en vue d'obtenir en temps utile, l'autoris
RANTISSION des travaux requise en vertu de la législation Sur l'Urbanism
Circonscriptions Urbaines.

prise ci-dessus, le présent
n° 73-021 du 20 juillet 1973 portant
t immobilier et régime des sûretés,
5 et 148 à 152, ainsi QUE ses

cle 7 : Pour tout ce qui ne résulte pas des dispositions Te

contrat est régi par les dispositions de la Loi
| régime général des biens, régime foncier €
spécialement en $es articles 61 à 79, 14 et 14

mesures d'exécution.

ticle 8 : (Clause spéciale)

ou la violation d'une des co
droit du droit concédé.

nditions reprises ci-dessus entraînera la

À
ticle G : L'inexécution

résiliation de plein
arties

L
qui concerne l'exécution du présent contrat,.les. par éclarent
‘LA REPUBLIQUE" dans les bureaux : “dela D Division 4 SANGT-

de À erritoire de Yahuma.

Een

rticle 10 : Pour tout ce
élire domicile,

> | ML'EMPHYTEOT E" dans les bureaux
Section Rurale Six Cent Nonante Cinq:
CUDTAEUT PER ST EAN INS IR N E

1: 10 Parcelle n°
Son 2 à Ji 3 [san£gi.-
F Fait en double expéd Hion RAR BTS,

D} TA SOCIETE PHC, S.A-
unératoires AS. oonet Ja
ee D EE CRE ; NA Ur RAA A

N° 24.40.1847 AR LL

D à Khemgani— + MM pe, 20486:

Le Comptable

pe A
, ” L { ;

2 Redevance et taxes rém
pour un montant total de
payées suivant quittance

$

1) numéro cadastral en toutes lettres

0085486

Te tte

en. mn

1A18VOYTINOINAAIS
VCIYwT: ATINIAVA
LAN) LIN LWAT A TNT 0
SAN YR AIO LIABI

L

j Ê

PAR

Er

